Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calandruccio (US 11351850 B1) in view of Christofaro (US 5992926 A).
               Regarding claim 1- 3 and 11, Calandruccio discloses a vehicle, comprising: a front axle (106); a rear axle (104); an underbody; a battery pack(108) coupled to the underbody between the front axle and the rear axle (fig 1; col 6, lines 31-37). Calandruccio does not disclose a slider bar coupled to the underbody and a shield with a slot element. However, Christofaro discloses a slider bar (28) and a shield element (30) including a slot (52 and the slot in which ends 60, 62 rest in) with the slider bar (28) protruding through the shield (30) through the slot (60, 62) (see fig 2 and 3), between the longitudinal frame members (12, 14). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Calandruccio such that it comprised the slider bar and the shield element in view of Christofaro so as to further protect the battery from external debris (see column 1 line 21-30). 
	Regarding claim 4, Christofaro discloses a plurality of tabs (64) connected to the slider bar (28) (column 3 line 46- column 4 line 22) (see fig 3-5), but does not show them to be welded to the slider bar.  As welding is conventional in the art, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tabs such that they were welded to the slider bar so as to allow the bar to be adapted to various arrangements and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  	Regarding claim 5, Christofaro discloses a plurality of tabs (64) welded to the shield (30) (column 3 line 46- column 4 line 22) (see fig 3-5) . 
	 Regarding claim 7, Calandruccio discloses a slider bar made of steel (see column 2 lines 62- column 3 lines 11).
Regarding claim 8, Christofaro discloses a shield made of plastic (see column 2 lines 56 – 67). 
Regarding claim 6 and 9, It would have been obvious to one having ordinary skill in the art at the time the invention was made, to form the tabs or underbody from sheet metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and such would reduce the weight of the vehicle and facilitate assembly.
	Regarding claim 10, the combination of Calandruccio and Christofaro does not show the first end and the second end coupled at the specific distances as claimed, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dimensions as claimed or change these dimensions dependent on vehicle size and configuration and since it has been held to be within the general skill of a worker in the art to modify dimensions for the intended use as a matter of obvious design choice depending on the size of the vehicle and the components that need protection. MPEP 2144.07 (citing In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)). 
	Regarding claim 12, the combination of Calandruccio and Christofaro would result in the slider bar (28) and the shield (30) being below the underbody and the battery.
Regarding claims 14-15, Calandruccio and Christofaro discloses a vehicle, comprising: a front axle (106); a rear axle (104); an underbody; a slider bar (28); a battery pack(108) coupled to the underbody between the front axle and the rear axle (fig 1; col 6, lines 31-37). The combination of Calandruccio and Christofaro does not show the first end and the second end coupled at the specific distances as claimed, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dimensions as claimed or change these dimensions dependent on vehicle size and configuration and since it has been held to be within the general skill of a worker in the art to modify dimensions for the intended use as a matter of obvious design choice depending on the size of the vehicle and the components that need protection. MPEP 2144.07 (citing In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)). 
An intermediate portion(A) (Christofaro, fig 3) can noted in the figure marked below.
    PNG
    media_image1.png
    728
    963
    media_image1.png
    Greyscale

Regarding claim 16, Christofaro teaches the use of fasteners (see column 3 lines 20-23). It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify the vehicle of Calandruccio such that it comprised the first and second end bolted to the underbody to provide a secure connection and as the use of bolts is conventional in the art. 
Regarding claim 17, Calandruccio discloses a bracket(64) coupled to the underbody and the intermediate portion (A, fig attached above). 
Regarding claim 18, the combination of Calandruccio and Christofaro does not show the intermediate portion offset laterally from the battery pack as claimed, however It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to position the portions as desired since it has been held to be within the general skill of a worker in the art to modify dimensions for the intended use as a matter of obvious design choice to accommodate the size of the vehicle and the components that need protection.
Regarding claim 19, Calandruccio discloses a slider bar(28) with a substantially rectangular cross section (see column 2, lines 56-58)

Claim(s) 13  rejected under 35 U.S.C. 103 as being unpatentable over Calandruccio (US 11351850 B1) and Christofaro (US 5992926 A) in view of Zehua (US 20200384842 A1).
Regarding claim 13, Calandruccio discloses a similar vehicle however he does not disclose that the slider bar can be hollow. However, Zehua discloses a similar slider bar that is hollow (see para [0058]). It would have been obvious to one of ordinary skill in the art to modify the slider bar to be hollow so as to reduce the weight of the overall vehicle.

Claims 14 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Calandruccio (US 11351850 B1) in view of Bonofiglio (US 20080277972 A1).
Regarding claim 14 and 20, Calandruccio discloses a vehicle, comprising: a front axle (106); a rear axle (104); an underbody; a battery pack(108) coupled to the underbody between the front axle and the rear axle (fig 1; col 6, lines 31-37). Calandruccio discloses a similar slider bar (28) but he does not disclose that the slider bar can have a substantially circular cross section. However, Bonofiglio discloses a similar slider bar (18) with a circular cross section (fig 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Calandruccio such that the slider bar has a substantially circular cross section in view of Bonofiglio so as to allow the vehicle to easily slide over objects.
The combination of Calandruccio and Bonofiglio does not show the first end and the second end coupled at the specific distances as claimed, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dimensions as claimed or change these dimensions dependent on vehicle size and configuration and since it has been held to be within the general skill of a worker in the art to modify dimensions for the intended use as a matter of obvious design choice depending on the size of the vehicle and the components that need protection. MPEP 2144.07 (citing In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).  The combination would also result in the intermediate portion (22,24) being between the first end (26,29) and the second end (26,29) and extending below the underbody lower than the battery pack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMS DHANANI whose telephone number is (571)272-6255. The examiner can normally be reached Monday - Friday (out of office every other Friday) - 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SHAMS . DHANANI
Examiner
Art Unit 3616





/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616